 



EXHIBIT 10.3(9)
(MGM MIRAGE LOGO) [p71958p7195800.gif]
Deferred Compensation Plan II
Amendment One
MGM MIRAGE, a Delaware corporation, hereby amends, effective as of January 1,
2005, the MGM MIRAGE Deferred Compensation Plan II (“Plan II”) as follows:

1.   Section 16.18 is added as follows:       “Cancellation of Deferral
Elections or Termination of Participation During 2005. Subject to the
Committee’s approval, in its sole discretion, during the 2005 calendar year, a
Participant or the Company may elect to (i) cancel, in whole or in part, the
Participant’s deferral elections for amounts subject to Code Section 409A, or
(ii) terminate the Participant’s participation in the plan for amounts subject
to Code Section 409A. All amounts that are subject to the cancellation of
deferral elections or the termination of plan participation shall be includible
in the Participant’s income during 2005, or, if later, in the first taxable year
in which the amounts become earned and vested. The foregoing is to be
interpreted and administered in accordance Q&A-20 of IRS Notice 2005-1.”   2.  
Except as expressly provided herein, the provisions of Plan II will continue in
their entirety as set forth immediately prior to the effective date of this
amendment.

This Amendment was signed as of the date written below.
Dated: December 21, 2005

                  MGM MIRAGE, a Delaware Corporation  
 
           
 
  By:   /s/ Gary N. Jacobs    
 
           
 
  Its:   Exec VP, Gen Counsel, Secretary    

